Honda Motor Co., LTD., Et




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 9, 2014

                                     No. 04-14-00398-CV

                           Alma L. GOMEZ and Alberto F. Gomez,
                                      Appellants

                                               v.

                             HONDA MOTOR CO., LTD., Et al.,
                                     Appellees

                From the 365th Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-02-26254-MCV
                      Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER
        The clerk’s record was due on June 12, 2014. On July 3, 2014, the district clerk filed a
notification of late record. The clerk asked for an extension of time to file the clerk’s record.
The clerk’s request is GRANTED. The clerk’s record is due on August 4, 2014.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court